STATE OF LOUISIANA


                            COURT OF APPEAL


                              FIRST CIRCUIT



                             NO. 2021 CA 0760



                     EARL DEMPSEY PENDARVIS AND
                    MARKET SOUTH INVESTORS, LLC
J

                                   VERSUS


                           MELISSA SULLIVAN



                                     Judgment Rendered.-
                                               endered.
                                                                 APR 0 4 2022




                             Appealed Appealed from the
                         23rd Judicial District Court
                      In and for the Parish of Ascension
                              State of Louisiana
                         Case No. 129675, Division D


              The Honorable Steven Tureau, Judge Presiding




Gregory Thomas Akers                          Counsel for Defendant/Appellant
Joshua Paul Melder                            Melissa Sullivan
Baton Rouge, Louisiana


John -Paul Robert                             Counsel for Plaintiffs/Appellees
Gonzales, Louisiana                           Earl Dempsey Pendarvis and
                                              Market South Investors, LLC




         BEFORE: McCLENDON, WELCH, AND THERIOT, JJ.
THERIOT, J.


        Melissa Sullivan (" Ms. Sullivan")       appeals the summary judgment by the

Twenty -Third Judicial District Court, which was granted in favor of the appellee,

Earl Dempsey Pendarvis ("     Mr. Pendarvis").     For the following reasons, we affirm

in part, vacate in part and remand.


                   FACTUAL AND PROCEDURAL HISTORY


        Shortly before this lawsuit came about, Ms. Sullivan and Mr. Pendarvis were

in a dating relationship. On September 17, 2020, Mr. Pendarvis and Market South

Investors,   LLC (" MSP')    filed   a"    Summary Writ of Mandamus, Temporary

Restraining Order, Preliminary Injunction and Permanent Injunction." The filing

alleged that Mr.     Pendarvis was the sole managing member of MSI,           and Mr.


Pendarvis sought for Ms.      Sullivan to declare that any membership ownership

interest she had belonged to Mr. Pendarvis. In the alternative, Mr. Pendarvis


sought for Ms. Sullivan to execute documents transferring any and all interest she

had in MSI to Mr. Pendarvis. Mr. Pendarvis further sought for the trial court to


recognize him as the sole owner of MSI and for a temporary restraining order to

issue prohibiting Ms. Sullivan from transferring or alienating her interest in MSI to

a third party.


        On October 1, 2020, Ms. Sullivan filed " Exceptions of Nonconformity of the

Petition, Unauthorized Use of a Summary Proceeding, No Cause of Action, and No

Right    of Action    and   Motion    to   Dissolve   Temporary Restraining    Order."


Thereafter, on October 21,     2020, Mr. Pendarvis and MSI filed a motion for


declaration of nullity of contract, seeking a judgment declaring the transfer of

interest in MSI to Ms. Sullivan to be a sham or absolute nullity. The hearings for

the pleadings filed on October 1 st and October 21 st were both set for November 5,


2020.




                                             4
      On October 28, 2020, Ms.            Sullivan filed a dilatory exception raising the

objection of unauthorized use of a summary proceeding, a peremptory exception


raising the objection of no cause of action, and a declinatory exception raising the

objection of insufficient service of process. Ms. Sullivan contended that Mr.


Pendarvis and MSI could not seek a declaratory judgment through a summary

proceeding, and the ownership of Ms. Sullivan' s fifty percent membership interest

in MSI may only be asserted through an ordinary action. She further asserted that

Mr. Pendarvis and MSI failed to serve the motion for declaration of nullity of

contract    on Ms.       Sullivan in accordance with the Louisiana Code of Civil


Procedure. A hearing on the exceptions was set for November 5, 2020.

      The trial court sustained the exception of unauthorized use of a summary

proceeding as to the mandamus action and as to the motion for declaration of

nullity of contract, and converted the summary proceeding into an ordinary

proceeding. The trial court ruled that the exceptions of no cause of action as to the

mandamus action and the motion for declaration of nullity of contract were moot.

The trial court also sustained the exception of no right of action filed by MSI and

dismissed MSI from the lawsuit. The judgment further granted the preliminary

injunction restraining,      enjoining,   and prohibiting Ms. Sullivan from selling,

donating,   alienating,    or in any way transferring her fifty percent membership

interest in MSI.


      On November 20, 2020, Ms. Sullivan filed an answer and a reconventional


demand.     On    that    same   date,   Ms.   Sullivan' s   counsel   emailed   and   mailed




interrogatories    and requests for production of documents to Mr. Pendarvis'


counsel. On November 24, 2020, Ms. Sullivan' s counsel emailed Mr. Pendarvis'


counsel eleven dates between December 14 and December 30 for the deposition of


Mr. Pendarvis to be scheduled. Ms. Sullivan' s counsel followed up several times

regarding which date would be best for Mr. Pendarvis and his counsel. However,


                                                3
Mr. Pendarvis' counsel never replied, so Ms. Sullivan' s counsel set the deposition


for December 28, 2020 at 9: 00 a. m. and sent proper notice to Mr. Pendarvis'


counsel.'     On December 28, 2020 at 7: 47 a.m., Mr. Pendarvis' counsel emailed Ms.


Sullivan' s counsel indicating that Mr. Pendarvis objected to the " unilateral                setting


of Mr. Pendarvis'        deposition between Christmas and New Years." The email


further indicated that Mr. Pendarvis would not be attending the deposition.

       Mr. Pendarvis did not respond to the interrogatories or the requests for


production of documents within thirty days as required by Louisiana Code of Civil

Procedure articles 14582 and 14623. Therefore, Ms. Sullivan' s counsel attempted to




1 On December 4, 2020, Ms. Sullivan' s counsel sent the Notice of Deposition to Mr. Pendarvis'
counsel and indicated that the notice was also placed in the mail to Mr. Pendarvis' counsel that
same day.

2 Louisiana Code of Civil Procedure article 1458 provides, in pertinent part:

       A. Each interrogatory shall be answered separately and fully in writing under
       oath, unless it is objected to, in which event the reasons for objection shall be
       stated in lieu of an answer. The written answer or reasons for objection to each
       interrogatory shall immediately follow a restatement of the interrogatory to which
       the answer or objection is responding. The answers are to be signed by the person
       making them. When interrogatories are served on a specific party, that party shall
       verify he has read and confirmed the answers and objections. The party upon
       whom the interrogatories have been served shall serve a copy of the answers, and
       objections if any, within thirty days after the service of the interrogatories, except
       as set forth in Paragraph B of this Article. The court may allow a shorter or longer
       time. The party submitting the interrogatories may move for an order under
       Article 1469 with respect to any objection to or other failure to answer an
       interrogatory.

3 Louisiana Code of Civil Procedure article 1462 provides, in pertinent part:

       B. (   1) The party upon whom the request is served shall serve a written response
       within thirty days after service of the request, except as set forth in Subparagraph
        2) of this Paragraph. The court may allow a shorter or longer time. With respect
       to each item or category, the response shall state that inspection and related
       activities will be permitted as requested, unless the request is objected to, in
       which event the reasons for objection shall be stated. If objection is made to part
       of an item or category, the part shall be specified. The written answer or reasons
       for objection to each request for production of documents shall immediately
       follow a restatement of the request for production of documents to which the
       answer or objection is responding. The party submitting the request may move for
       an order under Article 1469 with respect to any objection to or other failure to
       respond to the request, or any part thereof, or any failure to permit inspection as
       requested. If objection is made to the requested form or forms for producing
       information, including electronically stored information, or if no form was

       specified in the request, the responding party shall state in its response the form or
       forms it intends to use.




                                                 0
schedule a Rule 10. 14 Conference three different times ( by email on December 28,

2020 and January 4,         2021,   and by telephone on January 4, 2021),               but was not


successful in contacting Mr. Pendarvis' counsel to set a date.

        On December 29, 2020, Mr.                 Pendarvis and MSI filed a peremptory

exception raising the objection of no right of action and, in the alternative, no

cause of action to Ms. Sullivan' s reconventional demand, seeking dismissal of Ms.

Sullivan' s reconventional demand. One day later, on December 30, 2020, Mr.


Pendarvis and MSI filed a motion for summary judgment.                            The motion for


summary judgment contended that Mr. Pendarvis was always the owner of the fifty

percent membership interest of MSI because the transfer was an absolute nullity. In

the memorandum in support of their motion for summary judgment, Mr. Pendarvis

and MSI asserted that the fifty percent membership interest transferred by Mr.

Pendarvis to Ms. Sullivan was an absolute simulation because of the wording of

the counter letter that was signed by Mr. Pendarvis and Ms. Sullivan.

        Ms. Sullivan filed a " Motion to Compel"           on January 7, 2021, seeking for the

court to compel Mr. Pendarvis to submit to a deposition, produce responses to the


November 20, 2020 interrogatories and requests for production of documents,


order   sanctions,
                     and require Mr. Pendarvis and his counsel to pay all of Ms.

Sullivan' s reasonable expenses caused by his failure to appear for the deposition

set for December 28, 2020. The hearing on the "               Motion to Compel" was set for


February 19,      2021. However,        on February 19,        2021,    the court held a status


conference with the parties and continued all pending matters to March 23, 2021.


4 The Rules for Louisiana District Courts, Title II, Rule 10. 1 provides, in pertinent part:

        a) Before filing any motion to compel discovery, the moving party or attorney
        shall confer in person or by telephone with the opposing party or counsel for the
        purpose of amicably resolving the discovery dispute. The moving party or
        attorney shall attempt to arrange a suitable conference date with the opposing
        party or counsel and confirm the date by written notice sent at least five ( 5) days
        before the conference date, unless an earlier date is agreed upon or good cause
        exists for a shorter time period. If by telephone, the conference shall be initiated
        by the person seeking the discovery responses.

                                                  5
         On January 21, 2021, Mr. Pendarvis filed a motion to quash the subpoenas

issued by Ms. Sullivan. Specifically, Mr. Pendarvis asserted that the records of his

attorney, Donnie L. Floyd, were subject to attorney/client privilege; the records of

his accountant, Grady Layfield, were subject to accountant/ client privilege;               the



Notice     of   Inspection    to     Louisiana    1031   Exchange,   Inc.   was   subject    to



attorney/ client privilege;    the deposition of Tammy Bergeron Robillard was not

relevant because Ms. Robillard never worked for MSI; and the deposition of Mr.


Pendarvis was not pertinent because parole evidence was inadmissible. Like the


hearing on the "    Motion to Compel,"           the motion to quash was initially set for

February 19, 2021 and subsequently continued to March 23, 2021.

      On March 23,           2021,    a hearing was held on the motion for summary

judgment, the exception of no right of action to the answer and reconventional


demand, the motion to quash subpoenas, and the " Motion to Compel." The trial


court granted the motion for summary judgment and declared the act of sale

wherein Mr. Pendarvis sold Ms.            Sullivan a fifty percent membership interest in

MSI was an absolute simulation. The trial court further ordered the act of sale to be

canceled in the public records of Ascension Parish; granted Mr. Pendarvis'


exception of no right of action as to Ms. Sullivan' s reconventional demand against

Mr. Pendarvis and MSI; dismissed Ms. Sullivan' s reconventional demand with


prejudice subject to Ms. Sullivan' s right to amend the demand within fifteen days;

denied Mr. Pendarvis and MSI' s exception of no right of action; found Mr.


Pendarvis and MSI' s motion to quash subpoenas moot at that time and continued it


to after the May 11,     2021 rule date; found Ms. Sullivan' s " Motion to Compel"


moot at that time and continued it to after the May 11, 2021 rule date; and found

Ms. Sullivan' s motion for subpoena duces tecum moot at that time and continued it

to the May 11, 2021 rule date. The judgment was signed on April 10, 2021.




                                                  0
                                RULE TO SHOW CAUSE


        On August 25, 2021, this Court issued a rule to show cause order, ex proprio


Motu, wherein an examination of the April 10, 2021 judgment on appeal revealed


apparent defects in the appeal. We ordered the parties to show cause by briefs why

this appeal should not be dismissed. On October 25, 2021, the rule to show cause


was referred to the panel to which the appeal was assigned. Ms. Sullivan then filed


a motion to supplement the record with an order signed by the trial court on

January 13, 2022, wherein the trial court designated the April 10, 2021 judgment

as a final judgment and expressed its determination that there was no just reason


for delay. Ms. Sullivan, Mr. Pendarvis, and MSI jointly moved for the trial court to

certify its judgment on the motion for summary judgment signed on April 10,

2021.   We find that the judgment has been properly designated as final and

appealable pursuant to Article 1951. See R..I. Messinger, Inc. v. Rosenblum, 2004-


1664 ( La. 3/ 2/ 05), 894 So. 2d 1113. It is from this judgment that Ms. Sullivan


appeals.




                              ASSIGNMENTS OF ERROR


        Ms. Sullivan contends that ( 1) the trial court erred by granting the motion for

summary judgment such that it ordered the act of sale to be canceled in the public

records of Ascension Parish; ( 2)     the trial court erred by granting the motion for

summary judgment such that it declared the written act of sale between Mr.

Pendarvis and Ms. Sullivan to be an absolute simulation; ( 3)   the trial court erred by

striking portions of the Affidavit marked as Exhibit 1 by Ms. Sullivan from the

record and not allowing it into evidence to be considered in its entirety; ( 4)   the trial


court erred by admitting the Affidavit of Verification of Exhibits and for Summary

Judgment marked as Exhibit 3 by Mr. Pendarvis into evidence over Ms. Sullivan' s

objection;   and (   5)   the trial court erred by granting the motion for summary

judgment.



                                            7
                                     STANDARD OF REVIEW


       Appellate courts review evidence de novo under the same criteria that

govern    the     trial   court' s    determination     of   whether   summary judgment      is


appropriate. Leet v. Hospital Service District No. 1 of East Baton Rouge Parish,

2018- 1148 (    La. App.      1st Cir. 2/ 28/ 19), 274 So. 3d 583, 587. A trial court shall


consider a summary judgment motion only "[ a] fter an opportunity for adequate

discovery."     La. C. C. P. art. 966A( 3).   When discovery is alleged to be incomplete, it

is within the trial court' s discretion either to hear the motion for summary

judgment or to grant a continuance to allow for further discovery. The standard of

review for a trial court' s choice to hear a motion for summary judgment or to grant
a continuance is an abuse of discretion standard. Primeaux v. Best Western Plus


Houma Inn, 2018- 0841 ( La. App. 1 st Cir. 2/ 28/ 19),         274 So. 3d 20, 32.


                                          DISCUSSION


       Louisiana Code of Civil Procedure article 966 governs summary judgment.

When applying La. C. C.P. art. 966, one must weigh La. C. C. P. art. 966A( 1)              and



 2) with La. C. C. P.       art.   966A( 3)   and (   4). Louisiana Code of Civil Procedure


articles 966A( 1)     and (   2)   provide that summary judgment is favored and discuss

when a party may move for summary judgment. Specifically, "[               a] party may move


for a summary judgment for all or part of the relief for which he has prayed." A

plaintiff's motion may be filed at any time after the answer has been filed, and a

defendant' s motion may be filed at any time. La. C. C. P. art. 966A( 1);            Raborn v.


Albea, 2016- 1468 ( La. App. 1st Cir. 5/ 11/ 17),         221 So. 3d 104, 109. "   The summary

judgment procedure is favored and shall be construed to secure the just, speedy,

and inexpensive determination of every action." La. C. C. P. art. 966A(2); Murphy

v. Savannah, 2018- 0991 ( La. 5/ 8/ 19), 2282 So. 3d 1034, 1038.
        On the other hand, La. C. C. P. art. 966A( 3) provides, "[ a] fter an opportunity


for adequate discovery, a motion for summary judgment shall be granted if the

motion, memorandum, and supporting documents show there is no genuine issue

of material fact and the mover is entitled to judgment as a matter of law."

Primeaux, 274 So. 3d at 32. Under La. C. C.P. art. 966A( 4), "[ t] he only documents


that may be filed in support of or in opposition to the motion are pleadings,

memoranda, affidavits, depositions, answers to interrogatories,           certified medical



records, written stipulations, and admissions."       Himes v. State through Department


of Transportation & Office of Engineering, 2021- 013 8 ( La. App. 1 st Cir. 6/ 4/ 21),

327 So. 3d 536, 539. Thus, the court must weigh the goal of judicial efficiency

with the goal of preparation and due process.


        Several motions were on the court' s docket on March 23, 2021. The two


motions pertinent to our discussion are Ms. Sullivan' s " Motion to Compel"              and




Mr. Pendarvis' s motion for summary judgment. The trial court granted the motion

for summary judgment and deferred ruling on the "           Motion to Compel"     until after



the next available rule date.


        Prior to reaching the merits of a motion for summary judgment, a trial court

should consider whether the parties had an opportunity for adequate discovery. See

St. Francisville BK, L.L. C. v. JEC Real Estate Investment, LLC, 2019- 0342 ( La.


App. 1st Cir. 3/ 21/ 19) ( finding the trial court abused its discretion in denying a

motion to continue a hearing on a motion for partial summary judgment despite

outstanding discovery, which was the subject of a motion to compel and motion to

quash set for hearing on the same day as the motion or partial summary judgment);

Welch v. East Baton Rouge Parish Metropolitan Council, 2010- 1532 ( La. App. 1st

Cir. 3/ 25/ 11),   64 So. 3d 249 ( finding the trial court' s refusal to grant a motion for a

continuance for the purpose of obtaining additional information through discovery

to defend against a motion for summary judgment constituted an abuse of


                                               D
discretion); Dortch v. Jane Doe &         Chrysler Group, LLC, 2016- 0933 ( La. App. 1 st

Cir. 4/ 6/ 17),    217 So. 3d 449 (     finding the trial court' s granting of defendant' s

motion for summary judgment was not premature because the plaintiff had

approximately two years for discovery, which was adequate time for discovery);

Primeaux, 274 So. 3d at 33 (      finding the trial court did not abuse its discretion in

finding adequate discovery when the plaintiff did not identify what, if any,

additional discovery was needed, did not file a motion to compel more complete

discovery, did not request a continuance to conduct more discovery, and the suit

was pending for more than a year before the motion for summary judgment was

filed).   We find that a trial court errs by ruling on a motion for summary judgment

prior to ruling on a motion to compel. The outcome of the motion to compel

hearing     will   determine   if the    motion     for   summary judgment    is   ripe   for


consideration.     Should a trial court grant the motion to compel, the motion for


summary judgment must be continued to provide for adequate discovery. See La.

C. C.P. art. 966A( 3). However, if a trial court denies the motion to compel, then the


matter may be in the proper posture to hear the merits of the motion for summary

judgment. Therefore, it was an abuse of discretion for the trial court to defer ruling

on the " Motion to Compel"      and proceed to the merits of the motion for summary

judgment. Accordingly, we vacate the trial court' s granting of the motion for

summary judgment and remand this matter to the trial court for further proceedings

consistent with this opinion.


                                           DECREE


          The summary judgment granted by the Twenty -Third Judicial District Court

in favor of the appellee,      Earl Dempsey Pendarvis,         and against the appellant,


Melissa Sullivan, is vacated. The judgment also includes the trial court' s ruling on

exceptions of no right of action and no cause of action, which have not been


appealed. Therefore, the trial court' s ruling on the exceptions of no right of action


                                               10
and no cause of action are affirmed. All costs of this appeal are assessed to Earl


Dempsey Pendarvis.

      AFFIRMED IN PART, VACATED IN PART AND REMANDED.




                                       11
EARL DEMPSEY PENDARVIS                        2021 CA 0760
AND MARKET SOUTH
INVESTORS, LLC                                FIRST CIRCUIT


VERSUS                                        COURT OF APPEAL

MELIA SULLIVAN                                STATE OF LOUISIANA



WELCH, J., concurring.


        While I agree with the result reached by the majority— that the summary

judgment of the trial court should be vacated and that this matter remanded for a

ruling on the motion to compel followed by a new ruling on the motion for

summary judgment — I write separately to address several issues.

        These proceedings commenced on September 17, 2020 with Earl Dempsey

Pendarvis and Market South Investors, LLC (" MSI")       filing a writ of mandamus

and a request for a temporary restraining order and injunctive relief.    Numerous


exceptions and responsive motions were filed.      On November 20, 2020, Melissa


Sullivan filed an answer and reconventional demand, and on that same date, she


propounded discovery. A few days later, Ms. Sullivan' s attorney contacted Mr.

Pendarvis' and MSI' s attorney with a request to take Mr. Pendarvis' deposition and

provided eleven dates from which to choose.       None of the dates provided were


accepted.    Ms. Sullivan' s counsel then set Mr. Pendarvis' deposition for December


28,   2020 and properly noticed the deposition; Mr. Pendarvis refused to attend.

Neither Mr. Pendarvis nor MSI responded to the discovery, and they never sought

a protective order in regards to either Mr. Pendarvis' deposition or the discovery.

Further,    all attempts by Ms. Sullivan' s attorney to schedule a conference in

accordance with La. Dist. Ct. Rule 10. 1 were to no avail.


        Instead of complying with discovery or submitting to a deposition,       on




December 30, 2020, Mr. Pendarvis and MSI filed a motion for summary judgment
                                          1
on the basis that the act of sale was a simulation and an absolute nullity.                      Ms.


Sullivan responded shortly thereafter with a motion to compel.                   She also set forth


in her opposition to the motion for summary judgment that there had not been an

opportunity for adequate discovery. Notably, Mr. Pendarvis'                     and MSI' s motion


for summary judgment and Ms. Sullivan' s motion to compel were set on the same

day— March    23, 2021; however, on that date, the trial court heard the motion for


summary judgment first and then continued the motion to compel.

       I agree with the majority that trial court abused its discretion in deferring its

ruling on the motion to compel and in ruling on the merits of the motion for

summary judgment.          Under La. C. C. P.        art.   966( A)( 3),   summary judgment is

appropriate only " after   an opportunity for adequate discovery."              Here, the record is


clear that Mr. Pendarvis and MSI refused to participate in any discovery prior to

the filing of their motion for summary judgment. A party should not be allowed to

actively circumvent the discovery process and use that to their advantage on a

motion for summary judgment.

       However, I believe that the cases cited by the majority are distinguishable

from the facts of this case because a motion to continue the motion for summary

judgment was not filed by Ms.          Sullivan.      Rather, she had a pending motion to

compel, and she objected to going forward on the motion for summary judgment in

her   opposition   and presented that argument to the                  trial   court.    Under   the


jurisprudence, the trial court' s ruling on the motion for summary judgment was

premature.   The trial court should have heard the motion to compel first and then


decided whether to proceed with the hearing on the motion for summary judgment.

See Broussard v. Winters, 2013- 300 ( La. App.                3rd Cir. 10/ 9/ 13),   123 So. 3d 902,


905- 906 ( La. App.   3rd Cir. 10/ 9/ 13) (   wherein the plaintiff had a pending motion to

compel discovery and argued in his opposition to a motion for summary judgment

                                                 2
that the responses to discovery were pertinent to summary judgment, the court held

that the trial court prematurely decided the motion for summary judgment because

the trial court failed to rule on the motion to compel rendering discovery
incomplete and inadequate); and Newton & Associates, Inc. v. Sheridan, 1999-

2048 (   La. App   4t" Cir. 12/ 13/ 00), 775 So. 2d 1144, 1147- 1148 ( where there were


motions to compel pending before the trial court and the issue of the outstanding

motions to compel were raised in the opposition to the motion for summary

judgment, the trial court erred in ruling on the motion for summary judgment

before the hearing on the motions to compel because prevailing on the motion to

compel and obtaining such discovery could reveal a material issue of fact,

rendering summary judgment premature).

         I would also point out that the trial court, in its April 10, 2020 judgment


granting the motion for summary judgment on Mr. Pendarvis and MSI, stated:

         IT   IS   HEREBY    FURTHER        ORDERED,        ADJUDGED[,]        AND
         DECREED that the act of cash sale between Earl Dempsey Pendarvis
         and Melissa Sullivan of a portion of limited liability company
         membership interest in Market South Investors, LLC, recorded in the
         Parish of Ascension as instrument No. 00964068 is hereby ordered
         CANCELLED in the public records of Ascension Parish.


This relief was requested by Mr. Pendarvis and MSI in their motion for summary

judgment.      Notably, however, this relief—an      order that the act of cash sale be


cancelled in the public records— was        neither requested nor prayed for by Mr.

Pendarvis and MSI in either their initial pleading seeking mandamus and injunctive

relief or their subsequent pleading seeking a declaration that the act of sale was a

simulation and an absolute nullity.       Therefore, it was inappropriate for the trial


court to grant such relief.    See La. C. C. P. art. 966( A)( 1) (   providing that a party


may only move for summary judgment for all or part of the relief for which he has

prayed).




                                             3
       Lastly, Ms. Sullivan, in her opposition to the motion for summary judgment,
objected to the affidavit of Donnie Floyd ( Exhibit 3) based upon La. Civil Code

article 1848 ( the parol evidence rule), which provides that "[ t] estimonial or other


evidence may not be admitted to negate or vary the contents of an authentic act or

an act under private signature."
                                    The trial court also noted this issue when, during

the hearing on the motion for summary judgment, it posited: " How do       you get past


the parol evidence rule on counterletters and simulations?"      Without reaching the

merits of this evidentiary ruling, I would point out that parol evidence is always

admissible to prove a simulation.     See La. C. C. art. 1849 ( providing that "[   i] n all


cases, testimonial or other evidence may be admitted to prove the existence or a

presumption of a simulation or to rebut such a presumption"); see also La. C. C. art.


1848, Revision Comments - 1984, comment ( c), ( providing that under La. C. C. art.


1848, " testimonial or other evidence is admissible to prove an absolute or relative


simulation")
               and Scott v. Sneed, 50, 954 ( La. App. 2° d Cir. 12/ 14/ 06),   210 So. 3d


872, 875- 876.


      For these reasons, I respectfully concur.




                                           El